PER CURIAM.
The question presented by the appeals at bar is whether the Tax Court’s findings of fair market value of certain property, including trade-marks, trade names, secret processes, formulas and good will of A. S. Hinds Company possessed substantial basis in the evidence, or were arbitrary or capricious. See 7 T.C.287. Examination of the record and of the briefs filed by the parties and consideration of the oral argument convince us that the conclusions of the Tax Court do find substantial ground in the evidence. As we stated in Cochran v. Commissioner, 3 Cir., 163 F.2d 153, 155, the values of properties “are purely questions of fact”. We went on to say that if there was any evidentiary basis for the Tax Court’s finding we could not substitute our own evaluation for that of the Tax Court. The appeal at bar is ruled by such cases as Dobson v. Commissioner, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248, and Commissioner v. Scottish American Co., 323 U.S. 119, 65 S.Ct. 169, 89 L.Ed. 113.
Accordingly the decisions of the Tax Court will be affirmed.